DETAILED ACTION
This Office Action is responsive to application number 17/177,406 FASTENING ASSEMBLY FOR TOILET SEAT, filed on 2/17/2021. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 1/12/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US Pub. 2019/0000285) in view of Hand et al. (US 9,635,987).
Regarding claims 1, 10 and 17 Xu shows a fastening assembly (Fig. 1) configured to couple a toilet seat hinge to a toilet bowl by a threaded shaft (6), the fastening assembly comprising: a sleeve (7) configured to abut a portion of the toilet bowl (Fig. 2; in order to hold the nut would need to be snugged up tight pushing the sleeve such that it abuts the toilet bowl), the sleeve including an inner surface defining an aperture (seen in Fig. 1; near 7), the aperture configured to receive the threaded shaft (Fig. 2); and a fastening nut (8) including a clamping portion (shown in Fig. 1, 
Regarding claim 2 Xu shows the fastening assembly of claim 1, wherein the inner surface of the sleeve is a frusto conical inner surface (not shown but Fig. 3 shows the resilient protrusion having a frusto conical shape when inserted thereby indicating a frusto-conical inner surface of the sleeve.  
Regarding claim 6 Xu shows the fastening assembly of claim 1,  but fails to show wherein the sleeve includes a stem that rotatably supports a bushing, and wherein the bushing is configured to abut the portion of the toilet bowl.  However, Hand teaches providing a stem (285; Fig. 13) that rotatably supports a bushing (460), and wherein the bushing is configured to abut the portion of the toilet bowl.  Therefore because Hand shows the stem added to the portion of the assembly that abuts the toilet bowl and because Xu as combined provides a sleeve that abuts the toilet bowl, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu such that the sleeve includes a stem that rotatably supports a bushing for the purpose of a secure and resilient fit with the toilet bowl as shown by Hand. 
Regarding claim 7 Xu shows the fastening assembly of claim 1, wherein the threads of the resilient protrusion taper (the taper can be seen in Figs. 1-3) toward the drive portion such that a portion of the threads is configured to engage the threaded shaft (Figs. 2-3).  
Regarding claim 8 Xu shows the fastening assembly of claim 7, wherein the engagement between the outer surface of the resilient protrusion and the inner surface of the sleeve biases the resilient protrusion radially inwardly such that a greater portion 
Regarding claim 9 Xu shows the fastening assembly of claim 1, but fails to show wherein the fastening nut includes a retainer engageable with the sleeve to allow axial movement of the fastening nut relative to the sleeve and inhibits removal of the fastening nut relative to the sleeve.  However, Hand shows wherein the fastening nut (Fig. 13; 255) includes a retainer (305) engageable with a sleeve (460) to allow axial movement of the fastening nut relative to the sleeve and inhibits removal of the fastening nut relative to the sleeve (Fig. 13).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include a retainer for inhibiting removal of the nut from the sleeve for easier installation as shown by Hand. 
Regarding claim 11 Xu shows the fastening assembly of claim 10, wherein the resilient protrusion is one of a plurality of resilient protrusions of the fastening nut, and wherein the fastening nut includes a slot (seen in Fig. 1 where the threads can be seen between resilient protrusions) formed between adjacent resilient protrusions.  
Regarding claim 12 Xu shows the fastening assembly of claim 10, wherein the threads of the resilient protrusion taper (the taper can be seen in Figs. 1-3) toward the drive portion such that a portion of the threads is configured to engage the threaded shaft (Figs. 2-3).  
Regarding claim 13 Xu shows the fastening assembly of claim 12, wherein the resilient protrusion is configured to be biased toward the threaded shaft such that a 
Regarding claim 14 Xu shows the fastening assembly of claim 10, but fails to show wherein the fastening nut includes a retainer engageable with the sleeve to allow axial movement of the fastening nut relative to the sleeve and inhibits removal of the fastening nut relative to the sleeve.  However, Hand shows wherein the fastening nut (Fig. 13; 255) includes a retainer (305) engageable with a sleeve (460) to allow axial movement of the fastening nut relative to the sleeve and inhibits removal of the fastening nut relative to the sleeve (Fig. 13).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include a retainer for inhibiting removal of the nut from the sleeve for easier installation as shown by Hand.   
Regarding claim 15 Xu shows the fastening assembly of claim 10, further comprising a sleeve configured to be positioned between the fastening nut and the toilet bowl (Fig. 2; in order to hold the nut would need to be snugged up tight pushing the sleeve such that it abuts the toilet bowl), wherein the sleeve includes an inner surface engageable with an outer surface of the resilient protrusion (Figs. 1-3; compression ¶ [035]). 
Regarding claim 18 Xu shows the fastening assembly of claim 17, but fails to show wherein the fastening nut includes a retainer engageable with the sleeve to allow axial movement of the fastening nut relative to the sleeve and inhibits removal of the fastening nut relative to the sleeve.  However, Hand shows wherein the fastening nut (Fig. 13; 255) includes a retainer (305) engageable with a sleeve (460) to allow axial 
 Regarding claim 20 Xu shows the fastening assembly of claim 17,  but fails to show wherein the sleeve includes a stem that rotatably supports a bushing, and wherein the bushing is configured to abut the portion of the toilet bowl.  However, Hand teaches providing a stem (285; Fig. 13) that rotatably supports a bushing (460), and wherein the bushing is configured to abut the portion of the toilet bowl.  Therefore because Hand shows the stem added to the portion of the assembly that abuts the toilet bowl and because Xu as combined provides a sleeve that abuts the toilet bowl, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu such that the sleeve includes a stem that rotatably supports a bushing for the purpose of a secure and resilient fit with the toilet bowl as shown by Hand.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US Pub. 2019/0000285) in view of Hand et al. (US 9,635,987) in view of Dvorak (US Pub. 2008/0008556).
Regarding claim 3 Xu shows the fastening assembly of claim 1, but fails to show wherein the sleeve includes a stop extending from the inner surface, and wherein the resilient protrusion of the fastening nut is engageable with the stop to inhibit axial movement of the fastening nut relative to the sleeve in a direction.  But Dvorak shows a  . 
Claims 4, 5, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US Pub. 2019/0000285) in view of Hand et al. (US 9,635,987) in view of Pitsch et al. (US 8,231,318).
Regarding claim 4 Xu shows the fastening assembly of claim 1, but fails to show wherein the sleeve includes a rib extending from the inner surface, and wherein the resilient protrusion is engageable with the rib to inhibit rotation of the fastening nut relative to the sleeve and allow axial movement of the fastening nut relative to the sleeve.   However, Pitsch shows a sleeve (28) includes a rib (36; Fig. 4) extending from the inner surface, and wherein a resilient protrusion (26) is engageable with the rib to inhibit rotation of the resilient protrusion relative to the sleeve and allow axial movement of the resilient protrusion relative to the sleeve (Fig. 4).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu such that the sleeve includes a rib extending from the inner surface and is engageable with the resilient protrusion such that the resilient protrusion 
Regarding claim 5 Xu shows the fastening assembly of claim 4, wherein the resilient protrusion is one of a plurality of resilient protrusions of the fastening nut, wherein the fastening nut includes a slot (seen in Fig. 1 where the threads can be seen between resilient protrusions) formed between adjacent resilient protrusions, and wherein the rib of the sleeve is received within the slot. 
Regarding claim 16 Xu shows the fastening assembly of claim 15, but fails to show wherein the fastening nut is inhibited from rotating relative to the sleeve.  However, Pitsch shows a sleeve (28) includes a rib (36; Fig. 4) extending from the inner surface, and wherein a resilient protrusion (26) is engageable with the rib to inhibit rotation of the resilient protrusion relative to the sleeve and allow axial movement of the resilient protrusion relative to the sleeve (Fig. 4).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu such that the sleeve includes a rib extending from the inner surface and is engageable with the resilient protrusion such that the resilient protrusion and the nut are inhibit in rotation for the purpose of being able to properly tighten the sleeve against the toilet bowl.
 Regarding claim 19 Xu shows the fastening assembly of claim 17, but fails to show wherein the fastening nut is inhibited from rotating relative to the sleeve.  However, Pitsch shows a sleeve (28) includes a rib (36; Fig. 4) extending from the inner surface, and wherein a resilient protrusion (26) is engageable with the rib to inhibit rotation of the resilient protrusion relative to the sleeve and allow axial movement .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stetler et al. (US 9,986,878) shows the general state of the art of resilient protrusions in a toilet seat connection assembly. Watson (US 3,570,021) shows a toilet seat connection assembly with resilient protrusions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/7/2022